              Case 5:19-cv-06523-EJD Document 16 Filed 01/27/20 Page 1 of 2



1
     Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Law Offices of Todd M. Friedman, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
10
                      NORTHERN DISTRICT OF CALIFORNIA

11    LINDA WEI,                                     Case No.: 5:19-cv-06523-SVK
12
      Plaintiff,
13
                                                     NOTICE OF SETTLEMENT
14           vs.
15
      CITIBANK, N.A.
16

17
      Defendant.
18

19          NOW COME THE PLAINTIFF by and through their attorneys to
20   respectfully notify this Honorable Court that this case has settled. Plaintiff requests
21   that this Honorable Court vacate all pending hearing dates and allow sixty (60) days
22
     with which to file dispositive documentation. A Joint Stipulation of Dismissal will
23
     be forthcoming. This Court shall retain jurisdiction over this matter until fully
24
     resolved.
25
                         Respectfully submitted this January 27, 2020
26
                                            By: s/ Todd M. Friedman
27                                             TODD M. FRIEDMAN
28




                                        Notice of settlement - 1
             Case 5:19-cv-06523-EJD Document 16 Filed 01/27/20 Page 2 of 2



1

2
     Filed electronically on this 27th Day of January, 2020, with:
3

4
     United States District Court CM/ECF system
5

6
     Notification sent electronically via the Court’s ECF system to:

7

8
     Honorable judge of the

9    United States District Court of California
10
     And all counsel registered on ECF.
11

12                                                       This 27th Day of January, 2020.
13

14
                                                         s/Todd M. Friedman Esq.
                                                         TODD M. FRIEDMAN
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of settlement - 2
